Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 21-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marcus (4,622,959) in view of Nakamura et al. (2016/0051295) in view of Bellanca et al. (2013/0004916) further in view of Whipple et al. (9,055,986) further in view of (Peterson et al. (2018/0263669).
With respect to claims 1, 21, Marcus discloses an implant comprising an intramedullary nail (10) having a body (14) elongated along a first axis, the body having a proximal portion(12) and a distal portion (16); a first aperture (40) formed in the proximal portion, the first aperture defining a second axis transverse to the first axis at a first angle , as best seen in FIG.3, and a second aperture (43)formed in the proximal portion, the second aperture defining a third axis transverse to the first axis at a second angle , the third axis intersecting with the second axis at the first axis and the first and second angles being complementary angles, as best seen in FIG.3; a fastener (51) extending from a first end to a second end, the fastener having a shaft configured to be positioned through the first aperture or the second aperture and the first end of the fastener configured to be positioned against or within the bone; as best seen in FIG.3, and as set forth in column 5, lines 38-65, column 7, lines 54-68, column 8, lines 1-39.

Therefore, given the teaching of Nakamura, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Marcus, as taught by Nakamura, by substituting the fastener of Marcus with the headless screw of Nakamura so as not to protrude further than a circumferential surface of the bone.
It is further noted that the above combination fails to teach wherein the first end of the headless fastener defines a torque bore and a threaded bore disposed distally from the torque bore, as claimed by applicant. However, in similar art, Bellanca provides the evidences of the use of a headless fastener (200) wherein the first end defines a torque bore (214,220) and a threaded bore (216) disposed distally from the torque bore to drive the headless fastener into position.
Therefore, given the teaching of Bellanca, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Marcus, as taught by Bellanca, to drive the headless fastener into position. 
It is also noted that the above combination fails to teach a fastener wherein a tip of the second end includes a two thread start for advancement into bone, as claimed by applicant. However , in similar art, Whipple, as set forth in column 3, lines 11-42 and as best seen in FIG.2 , provides the evidences of the use of a fastener (10) wherein a tip (11) of the second end (40) includes a two thread start (40A, 40B) to provide improved purchase on both the near and far cortex of the bone.
Therefore, given the teaching of Whipple, it would have been obvious to one having ordinary skill in the art to modify the device of Marcus/Nakamura, as taught by Whipple, by incorporating a two thread start in the device of Marcus/Nakamura to provide improved purchase on both near and far cortex of the bone.

Therefore, given the teaching of Peterson, it would have been obvious to one having ordinary skill in the art to modify the device of Marcus/Nakamura, as taught by Peterson by incorporating different pitch and start thread in the device of Marcus/Nakamura so that the proximal thread advances faster than the distal thread.
With respect to claims 2, 22 Marcus discloses the first aperture is radially offset in an AP plane from a sagittal plane by a first degree and the second aperture is radially offset in an AP plane from the sagittal plane by a second degree which is larger than the first degree; as set forth in column 5, lines 38-65, column 7, lines 54-68, column 8, lines 1-38 and as best seen in at least FIG.3.
With respect to claims 3, 5, 23, 25, although Marcus teaches that the second degree is greater than the first degree, however Marcus fails to teach that the second degree is twice the first degree. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Marcus to make the second degree twice the first degree, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980).

With respect to claims 6, 26 Marcus discloses at least one proximal opening (64) configured to receive a locking screw.
With respect to claims 7, 27 Marcus discloses first, second and third fixations devices (49, 50, 51).
With respect to claims 8, 28 Marcus discloses at least one distal aperture (54, 56).
With respect to claims 9, 29 Nakamura discloses the headless fastener (S) is fully threaded from a first to a second end.
With respect to claims 10, 30 Nakamura discloses the headless fastener (s) has no head projecting past major diameter of a screw head, as best seen in the FIGS.
Response to Amendment
Applicant’s arguments, see remarks, filed 6/9/2021, with respect to the rejection(s) of claim(s) 1-10, 21-30 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Peterson et al. See rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO PHILOGENE whose telephone number is (571)272-4716.  The examiner can normally be reached on M-F 8:00-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Eduardo can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PEDRO PHILOGENE/Primary Examiner, Art Unit 3773                                                                                                                                                                                                        June 21, 2021